Citation Nr: 1402981	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  10-40 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial increased rating in excess of 20 percent effective from May 26, 2009, and an increased rating in excess of 40 percent effective from January 9, 2013, for degenerative disc disease of the lumbar spine.

2.  Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU).


ATTORNEY FOR THE BOARD

M. Spinnicchia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to October 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2010 and January 2011 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran was granted service connection for degenerative disc disease of the lumbar spine in a January 2010 rating decision.  He was initially assigned a 10 percent disability rating with an effective date of May 26, 2009, the date of receipt of his claim.  In September 2010, the Veteran's initial rating was increased to 20 percent and then in January 2013, the Veteran's disability rating was increased to 40 percent with an effective date of January 9, 2013.

In statements received by VA in March 2013 and April 2013, the Veteran stated that his 40 percent disability rating should have an earlier effective date than January 9, 2013.  The Board notes that this earlier effective date claim is encompassed within the Veteran's claim for a disability rating in excess of 20 percent effective from May 26, 2009, and a disability rating in excess of 40 percent effective from January 9, 2013.  Thus, no additional action in this regard is needed.  The appropriateness of the application of "staged ratings" will be addressed upon appellate adjudication.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is needed before the Veteran's claims can be adjudicated.

On his May 2009 VA application, the Veteran expressly stated that he had attempted to receive Social Security disability benefits.  However, the only document in the claims file from the Social Security Administration (SSA) is a "Medical Source Statement of Ability to do Work-related Activities (Physical)."  Therefore, VA's duty to assist extends to obtaining records from SSA.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2); see also Golz v. Shinseki, 590 F.3d 1317, 1322 (Fed. Cir. 2010) (noting that VA is required to obtain SSA records when the records may be relevant to the Veteran's claim).

The Veteran should also be asked whether he has received treatment for his degenerative disc disease.  If so and the records are not within the claims file, those medical records should be obtained and incorporated into the claims file.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The Veteran also seeks TDIU benefits.  He currently has a disability rating of 50 percent.  Thus, he does not meet the minimum disability rating requirement for schedular TDIU set forth in 38 C.F.R. § 4.16(a).  However, even when the percentage requirements of 38 C.F.R. § 4.16(a) are not met, TDIU may be granted on an extra-schedular basis in exceptional cases when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).    

In October 2010, the Veteran noted that he had not worked full-time since 1999.  He only worked 10-15 hours a week performing yard work.  However, the Veteran stated that now his condition does not allow him to bend down and he can barely walk.  During a January 2013 VA examination, the examiner concluded that the Veteran could no longer perform active work, such as yard work.  The examiner did state that the Veteran could perform sedentary work.  The Board notes that the Veteran completed one year of high school.  Thus, referral to the Director of Compensation and Pension Service for extra-schedular consideration is warranted.  38 C.F.R. § 4.16(b).    

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide the names and addresses of all medical care providers, both VA and private, who treated him for degenerative disc disease and who have treatment records that are not currently part of the record.  After securing any necessary release, request any relevant records identified.  If any requested records are not available, the Veteran should be notified of such.

2. Obtain the Veteran's SSA records, including but not limited to the SSA decision and copies of all of the medical records received for decision-making.

3. After the above development has been completed, if any additional records are obtained, e.g., SSA records or VA or private treatment records, the claims file should be returned to the January 2013 VA examiner, if available, for an addendum opinion.  If that examiner is not available, the claims file should be forwarded to another appropriate examiner and if necessary, a new examination should be scheduled.  Following review of the claims file, the examiner should affirm or amend the 2013 opinions as deemed appropriate.  The examiner should also comment on whether the Veteran's back disability renders him unable to obtain and/or retain employment.

4. After the above development has been completed to the extent possible, adjudicate the Veteran's claim for an increased rating of his degenerative disc disease of the lumbar spine.  Additionally, submit the Veteran's TDIU claim to the Director of Compensation and Pension Service for consideration of an assignment of an extra-schedular TDIU rating under 38 C.F.R. § 4.16(b) and take any appropriate action thereafter.

5. If any of the Veteran's claims are denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


